Exhibit 10.1

AMENDED AND RESTATED

BY-LAWS

OF

CALGON CARBON CORPORATION

A Delaware Corporation

(as amended and restated through December 13, 2011)



INDEX

-----

BY-LAWS

-------

ARTICLE  

I.

STOCKHOLDERS

  1.01 Annual Meetings 1 1.02 Special Meetings 1 1.03 Notice of Annual and
Special Meetings 1 1.04 Quorum 1 1.05 Voting 2 1.06 Procedure at Stockholder's
Meetings 2 1.07 Action Without Meeting 2 1.08 Notice of Stockholder Business and
Nominations 3  

II.

DIRECTORS

  2.01 Number, Election and Term of Office 5 2.02 Annual Meetings 5 2.03 Regular
Meetings 5 2.04 Special Meetings 5 2.05 Notice of Annual and Special Meetings 6
2.06 Quorum and Manner of Acting 6 2.07 Action Without Meeting 6 2.08
Participation by Conference Telephone 6 2.09 Resignations

7

2.10 Removal of Directors 7 2.11 Vacancies 7 2.12 Compensation of Directors 7
2.13 Committees 7



1

--------------------------------------------------------------------------------





III.

OFFICERS AND EMPLOYEES

  3.01 Executive Officers 8 3.02 Additional Officers; Other Agents and Employees
8 3.03 The Chairman 8 3.04 The President 8 3.05 Chief Operating Officer 9 3.06
Executive Vice President 9 3.07 Senior Vice President 9 3.08 Chief Financial
Officer 9 3.09 Chief Administrative Officer 9 3.10 The Vice Presidents 9 3.11
The Secretary and Assistant Secretaries

10

3.12 The Treasurer and Assistant Treasurers 10 3.13 Vacancies 10 3.14 Delegation
of Duties 10  

IV.

SHARES OF CAPITAL STOCK

  4.01 Share Certificates 10 4.02 Transfer of Shares 11 4.03 Transfer Agents and
Registrars 11 4.04 Lost, Stolen, Destroyed or Mutilated Certificates 11 4.05
Regulations Relating to Shares 12 4.06 Holders of Record 12 4.07 Fixing of
Record Date 12  

V.

LOANS, NOTES, CHECKS, CONTRACTS AND OTHER INSTRUMENTS

  5.01 Notes, Checks, etc 13 5.02 Execution of Instruments Generally 13 5.03
Proxies in Respect of Stock or Other Securities of Other Corporations 13  

VI.

GENERAL PROVISIONS

  6.01 Offices 13 6.02 Corporate Seal 13 6.03 Fiscal Year 14  

VII.

VALIDATION OF CERTAIN CONTRACTS

  7.01 14  

VIII.

INDEMNIFICATION OF DIRECTORS AND OFFICERS

  8.01 Indemnification 14 8.02 Payment of Indemnification 15 8.03 Exclusivity 15



--------------------------------------------------------------------------------





IX.

AMENDMENTS

  9.01 15



--------------------------------------------------------------------------------



BY-LAWS
OF
CALGON CARBON CORPORATION


ARTICLE I

STOCKHOLDERS

Section 1.01        Annual Meetings.  Annual meetings of the stockholders shall
be held at such place, either within or without the State of Delaware, and at
such time and date as the Board of Directors shall determine and as set forth in
the notice of the meeting.

Section 1.02        Special Meetings.  Special meetings of the stockholders may
be called at any time, for the purpose or purposes set forth in the call, by the
President or the Board of Directors by delivering a written request to the
Secretary. At any time, upon the written request of any person or persons who
have duly called a special meeting, it shall be the duty of the Secretary to fix
the date of the meeting, to be held not more than 75 days after receipt of the
request, and to give due notice thereof. Special meetings shall be held at such
place, either within or without the State of Delaware, and at such time and date
as the Board of Directors shall determine and as set forth in the notice of the
meeting.

Section 1.03        Notice of Annual and Special Meetings. Except as otherwise
expressly required by law, notice of each meeting of stockholders, whether
annual or special, shall be given by or at the direction of the Board of
Directors at least 10 or not more than 60 days prior to the date on which the
meeting is to be held to each stockholder of record entitled to vote thereat by
delivery of a notice thereof to him personally or by sending a copy thereof
through the mail or by overnight courier, charges prepaid, to his address
appearing on the records of the Corporation or by electronic transmission, as
and to the extent permitted by applicable law. Each such notice shall specify
the place, day and hour of the meeting and, in the case of a special meeting,
shall briefly state the purpose or purposes for which the meeting is called. A
written waiver of notice, signed by the person or persons entitled to such
notice, whether before or after the date and time fixed for the meeting shall be
deemed the equivalent of such notice. Neither the business to be transacted at
nor the purpose of the meeting need be specified in a waiver of notice of such
meeting.

Section 1.04        Quorum.  A stockholders' meeting duly called shall not be
organized for the transaction of business unless a quorum is present. At any
meeting the presence in person or by proxy of stockholders entitled to cast at
least a majority of the votes which all stockholders are entitled to cast on the
particular matter shall constitute a quorum for the purpose of considering such
matter, except as otherwise expressly provided by law, by the Certificate of
Incorporation of the Corporation or by these By-Laws. The stockholders present
at a duly organized meeting can continue to do business until adjournment,
notwithstanding the withdrawal of enough stockholders to leave less than a
quorum. If a meeting cannot be organized because a quorum has not attended,
those present may adjourn the meeting from time to time to such time (not more
than 30 days after the next previous adjourned meeting) and place as they may
determine, without notice other than by announcement at the meeting of the time
and place of the adjourned meeting; and in the case of any meeting called for
the election of directors, those who attend the second of such adjourned
meetings, although entitled to cast less than a majority of the votes entitled
to be cast on any matter to be considered at the meeting, shall nevertheless
constitute a quorum for the purpose of electing directors.

1

--------------------------------------------------------------------------------



Section 1.05        Voting.  At every meeting of stockholders, each holder of
record of issued and outstanding stock of the Corporation entitled to vote at
such meeting shall be entitled to vote in person or by proxy and, except where a
date has been fixed as the record date for the determination of stockholders
entitled to notice of or to vote at such meeting, no holder of record of a share
of stock which has been transferred on the books of the Corporation within 10
days next preceding the date of such meeting shall be entitled to notice of or
to vote at such meeting in respect of such share so transferred. Resolutions of
the stockholders shall be adopted, and any action of the stockholders at a
meeting upon any matter shall be taken and be valid, only if at least a majority
of the votes cast with respect to such resolutions or matter are cast in favor
thereof, except as otherwise expressly provided by law, by the Certificate of
Incorporation of the Corporation or by these By-Laws. The Chairman of the Board
(if one has been elected and is present) shall be chairman, and the Secretary
(if present) shall act as secretary, at all meetings of the stockholders. In the
absence of the Chairman of the Board, the President shall be chairman and in the
absence of both of them, the chairman shall be designated by the Board of
Directors; and in the absence of the Secretary, an Assistant Secretary shall act
as secretary of the meeting.

Section 1.06        Procedure at Stockholders' Meetings.  The organization of
each meeting of the stockholders, the order of business thereat and all matters
relating to the manner of conducting the meetings shall be determined by the
chairman in accordance with such regulations, if any, as may from time to time
be prescribed by the Board of Directors. Such rules, regulations or procedures,
whether adopted by the Board of Directors or prescribed by the chairman of the
meeting, may include, without limitation, the following: (i) the establishment
of an agenda or order of business for the meeting; (ii) the determination of
when the polls shall open and close for any given matter to be voted on at the
meeting; (iii) rules and procedures for maintaining order at the meeting and the
safety of those present; (iv) limitations on attendance at or participation in
the meeting to stockholders of record of the Corporation, their duly authorized
and constituted proxies or such other persons as the chairman of the meeting
shall determine; (v) restrictions on entry to the meeting after the time fixed
for the commencement thereof; and (vi) limitations on the number of questions or
comments that may be by any participant and the time allotted for any such
question or comment, or all such questions or comments, in the aggregate. In
addition to the foregoing, the chairman may, for any reason and in his sole
discretion, adjourn or postpone any meeting of the stockholders at any time and
from time to time.

Section 1.07        Action Without Meeting.  Subject to Section 4.07(B), unless
otherwise provided by the Certificate of Incorporation of the Corporation, any
action required to be taken at any annual or special meeting of stockholders, or
any action which may be taken at any annual or special meeting of stockholders,
may be taken without a meeting, without prior notice and without a vote, if a
consent in writing, setting forth the action so taken, shall be signed by the
holders of outstanding stock having not less than the minimum number of votes
that would be necessary to authorize or take such action at a meeting at which
all shares entitled to vote thereon were present and voted, and such written
consent is filed with the minutes of the proceedings of the Corporation's
stockholders. Notice of any corporate action taken without a meeting by less
than unanimous written consent shall be given to those stockholders who have not
consented in writing.

2

--------------------------------------------------------------------------------



Section 1.08        Notice of Stockholder Business and Nominations.     

(A) Annual Meetings of Stockholders.

(1)  Nominations of persons for election to the Board of Directors of the
Corporation and the proposal of business to be considered by the stockholders at
an annual meeting of stockholders must be (a) specified in the notice of meeting
(or any supplement thereto) given by or at the direction of the Board of
Directors (including by a Committee appointed by the Board of Directors), (b)
otherwise properly brought before the meeting by or at the direction of the
Board of Directors (including by a Committee appointed by the Board of
Directors), or (c) otherwise properly brought before the meeting by a
stockholder of the Corporation who was a stockholder of record at the time of
giving of  notice provided for in this Section 1.08(A), who is entitled to vote
at the meeting and who has complied with the notice procedures set forth in this
Section 1.08(A).  Nominations of persons for election to the Board of Directors
of the Corporation shall exclusively be made by the Board (or a Committee
thereof appointed by the Board, including the Corporate Governance Committee),
which will consider nominations properly made by stockholders in accordance with
the procedures of Section 1.08(A) below.

(2)  For nominations or other business to be properly brought before an annual
meeting by a stockholder pursuant to paragraph (A)(1) of this Section 1.08, the
stockholder must have given timely notice thereof in writing to the Secretary of
the Corporation and such other business must be a proper matter for stockholder
action. To be timely, a stockholder's notice shall be delivered to the Secretary
at the principal executive offices of the Corporation not later than the close
of business on the 60th day nor earlier than the close of business on the 120th
day prior to the first anniversary of the date of the preceding year's proxy
statement for the annual meeting; provided, however, that in the event that the
annual meeting is called for a date that is more than 25 days before or more
than 60 days after the first anniversary of the preceding year's annual meeting,
notice by the stockholder in order to be timely must be so received not later
than the close of business on the 10th day following the day on which public
announcement of the date of such annual meeting is first made. In no event shall
the public announcement of an adjournment of an annual meeting commence a new
time period for the giving of a stockholder's notice as described above. Such
stockholder's notice shall set forth (a) as to each person whom the stockholder
proposes to nominate for election or reelection as a director all information
relating to such person that is required to be disclosed in solicitations of
proxies for election of directors in an election contest, or is otherwise
required, in each case pursuant to Regulation 14A under the Securities Exchange
Act of 1934, as amended (the "Exchange Act") and the rules and regulations
promulgated thereunder (including such person's written consent to being named
in the proxy statement as a nominee and to serving as a director if elected),
along with a description of all arrangements or understandings between the
stockholder and each nominee and any other person or persons (naming such person
or persons) pursuant to which the nomination or nominations are to be made by
the stockholders (b) as to any other business that the stockholder proposes to
bring before the meeting, a brief description of the business desired to be
brought before the meeting, the reasons for conducting such business at the
meeting and any material interest in such business of such stockholder and the
beneficial owner, if any, on whose behalf the proposal is made along with a
description of all arrangements or understandings between such stockholder and
any other person or persons in connection with the proposal of such business by
such stockholder; (c) a representation that the stockholder intends to appear in
person or by proxy at the meeting to nominate the person or persons or raise the
proposal specified in the notice; and (d) as to the stockholder giving the
notice and the beneficial owner, if any, on whose behalf the nomination or
proposal is made (i) the name and address of such stockholder, as they appear on
the Corporation's books, and of such beneficial owner and (ii) the class and
number of shares of the Corporation which are owned beneficially and of record
by such stockholder and such beneficial owner.

3

--------------------------------------------------------------------------------



(3)  Notwithstanding anything in the second sentence of paragraph (A)(2) of this
By-Law to the contrary, but subject to Section 2.11 of these By- Laws, in the
event that the number of directors to be elected to the Board of Directors of
the Corporation is increased and there is no public announcement naming all of
the nominees for director or specifying the size of the increased Board of
Directors made by the Corporation at least 70 days prior to the first
anniversary of the date of the preceding year's proxy statement for the annual
meeting, a stockholder's notice required by this Section 1.08(A) shall also be
considered timely, but only with respect to nominees for any new positions
created by such increase, if it shall be delivered to the Secretary at the
principal executive offices of the Corporation not later than the close of
business on the 10th day following the day on which such public announcement is
first made by the Corporation.

(B)  Special Meetings of Stockholders.

Only such business shall be conducted at a special meeting of stockholders as
shall have been brought before the meeting pursuant to the Corporation's notice
of meeting. Nominations of persons for election to the Board of Directors at a
special meeting of stockholders at which directors are to be elected pursuant to
the Corporation's notice of meeting must be (a) specified in the notice of
meeting (or any supplement thereto) given by or at the direction of the Board of
Directors (including by a Committee appointed by the Board of Directors), (b)
otherwise properly brought before the meeting by or at the direction of the
Board of Directors (including by a Committee appointed by the Board of
Directors), or (c) otherwise properly brought before the meeting by a
stockholder of the Corporation who was a stockholder of record at the time of
giving of notice provided for in this Section 1.08(B), who is entitled to vote
at the meeting and who complied with the notice procedures set forth in this
Section 1.08(B). Nominations of persons for election to the Board of Directors
of the Corporation shall exclusively be made by the Board (or a Committee
thereof appointed by the Board, including the Corporate Governance Committee),
which will consider nominations properly made by stockholders in accordance with
the procedures of Section 1.08(B) below. In the event the Corporation calls a
special meeting of stockholders for the purpose of electing one or more
directors to the Board of Directors, any such stockholder may propose for
nomination a person or persons (as the case may be), for election to such
position(s) as specified in the Corporation's notice of meeting, if the
stockholder's notice required by paragraph (A)(2) of this Section 1.08 shall be
delivered to the Secretary at the principal executive offices of the Corporation
not earlier than the close of business on the 120th day prior to such special
meeting and not later than the close of business on the later of the 90th day
prior to such special meeting or the 10th day following the day on which public
announcement is first made of the date of the special meeting. In no event shall
the public announcement of an adjournment of a special meeting commence a new
time period for the giving of a stockholder's notice as described above.     

(C)  General.        

(1)  Only such persons who are nominated by the Board of Directors, a Committee
of the Board or a stockholder of the Corporation in accordance with the
procedures set forth in this Section 1.08 shall be eligible to serve as
directors and only such business shall be conducted at a meeting of stockholders
as shall have been brought before the meeting in accordance with the procedures
set forth in this Section 1.08. Except as otherwise provided by law, the
Chairman of the meeting shall have the power and duty to determine whether a
nomination or any business   proposed to be brought before the meeting was made,
or proposed, as the case may be, in accordance with the procedures set forth in
this Section 1.08 and, if any proposed nomination or business is not in
compliance with this Section 1.08, to declare that such defective proposal or
nomination shall be disregarded.

4

--------------------------------------------------------------------------------



(2)  For purposes of this Section 1.08, "public announcement" shall mean
disclosure in a press release reported by the Dow Jones News Service, Associated
Press or comparable national news service or in a document publicly filed by the
Corporation with the Securities and Exchange Commission pursuant to Section 13,
14 or 15(d) of the Exchange Act.

(3)  Notwithstanding the foregoing provisions of this Section 1.08, a
stockholder shall also comply with all applicable requirements of the Exchange
Act and the rules and regulations thereunder with respect to the matters set
forth in this Section 1.08. Nothing in this Section 1.08 shall be deemed to
affect any rights of (i) stockholders to request inclusion of proposals in the
Corporation's proxy statement pursuant to Rule 14a-8 under the Exchange Act or
(ii) the holders of any series of Preferred Stock to elect directors under
specified circumstances.

ARTICLE II

DIRECTORS

Section 2.01        Number, Election and Term of Office.  The number of
directors which shall constitute the full Board of Directors shall be determined
by resolution of the board of directors or of the stockholders. The directors
shall be classified with respect to their terms of office into three classes,
each of which shall consist as nearly as possible of one-third of the total
number of directors. The term of office of one class of directors shall expire
at each annual meeting of the stockholders, so that at each such meeting the
successors to the directors of the class whose term expires at such meeting
shall be elected to hold office for a term of three years. If the number of
directors is increased, the board of directors shall assign the additional
directorships so created among the classes of directors. Each director shall
hold office for the term for which he is elected and thereafter until his
successor is duly elected or until his prior death, resignation or removal.
Directors need not be stockholders. Directors shall be nominated as set forth in
Section 1.08.

Section 2.02        Annual Meeting.  Annual Meetings of the Board of Directors
shall be held each year at the same place as and immediately after the annual
meeting of stockholders, or at such other place and time as shall theretofore
have been determined by the Board. At its regular annual meeting, the Board of
Directors shall organize itself and elect the officers of the Corporation for
the ensuing year, and may transact any other business.

Section 2.03        Regular Meetings.  Regular meetings of the Board of
Directors may be held at such intervals and at such time and place as shall from
time to time be determined by the Board. After there has been such determination
and notice thereof has been once given to each person then a member of the Board
of Directors, regular meetings may be held at such intervals and time and place
without further notice being given.

Section 2.04        Special Meetings.  Special meetings of the Board of
Directors may be called at any time by the Board, by the Chairman of the Board
or by the President to be held on such day and at such time and place as shall
be specified by the person or persons calling the meeting.

5

--------------------------------------------------------------------------------



Section 2.05        Notice of Annual and Special Meetings.  Except as otherwise
expressly required by law, notice of the annual meeting of the Board of
Directors need not be given. Except as otherwise expressly required by law,
notice of every special meeting of the Board of Directors specifying the place,
date and time thereof shall be given to each director (i) by being mailed on at
least the third day prior to the date of the meeting, (ii) by being given
personally or by telephone at least 24 hours prior to the time of the meeting or
(iii) by electronic transmission in accordance with applicable law at least 24
hours prior to the time of the meeting, and shall be deemed given at the time
specified by applicable law. A written waiver of notice of a special meeting,
signed by the person or persons entitled to such notice, whether before or after
the date and time stated therein fixed for the meeting, shall be deemed the
equivalent of such notice, and attendance of a director at a meeting shall
constitute a waiver of notice of such meeting except when the director attends
the meeting for the express purpose of objecting, when he enters the meeting, to
the transaction of any business because the meeting is not lawfully called or
convened.

Section 2.06        Quorum and Manner of Acting.  At all meetings of the Board
of Directors, except as otherwise expressly provided by law or by the
Certificate of Incorporation of the Corporation or these By-Laws, the presence
of a majority of the full Board shall be necessary and sufficient to constitute
a quorum for the transaction of business. If a quorum is not present at any
meeting, the meeting may be adjourned from time to time by a majority of the
directors present until a quorum as aforesaid shall be present, but notice of
the time and place to which such a meeting is adjourned shall be given to any
directors not present (i) by being mailed on at least the third day prior to the
date of the reconvened meeting, (ii) by being given personally or by telephone
at least 24 hours prior to the time of the reconvened meeting, or (iii) by
electronic transmission in accordance with applicable law at least 24 hours
prior to the time of the reconvened meeting, and shall be deemed given at the
time specified by applicable law. Resolutions of the Board of Directors shall be
adopted, and any action of the Board at a meeting upon any matter shall be taken
and be valid, only with the affirmative vote of at least a majority of the
directors present at the meeting, except as otherwise provided herein. The
Chairman of the Board (if one has been elected and is present) shall be
chairman, and the Secretary (if present) shall act as secretary, at all meetings
of the Board. In the absence of the Chairman of the Board, the President shall
be chairman, and in the absence of both of them the directors present shall
select a member of the Board of Directors to be chairman; and in the absence of
the Secretary, the chairman of the meeting shall designate any person to act as
secretary of the meeting.

Section 2.07        Action Without Meeting.  Any action required or permitted to
be taken at any meeting of the Board of Directors or of any committee thereof
may be taken without a meeting if a consent in writing, setting forth the
actions so taken, shall be signed by all members of the Board or such
committees, as the case may be, and such written consent is filed with the
minutes of proceedings of the Board or committee.

Section 2.08        Participation by Conference Telephone.  Members of the Board
of Directors of the Corporation, or any committee designated by the Board, may
participate in a meeting of the Board or committee by means of conference
telephone or similar communications equipment by means of which all persons
participating in the meeting can speak to and hear each other, and participation
in a meeting by such means shall constitute presence in person at such meeting.

6

--------------------------------------------------------------------------------



Section 2.09        Resignations.  A director may resign by submitting his
written resignation to the Chairman of the Board (if one has been elected) or
the Secretary. Unless otherwise specified therein, the resignation of a director
need not be accepted to make it effective and shall be effective immediately
upon its receipt by such officer or as otherwise specified therein. If the
resignation of a director specifies that it shall be effective at some time
later than receipt, the resigning director shall be competent to act on all
matters before the Board of Directors, including filling the vacancy caused by
such resignation until the effective time specified in the resigning director's
notice of resignation.

Section 2.10        Removal of Directors.  The entire Board of Directors or any
individual director may be removed at any time (a) for cause by the vote of
stockholders entitled to cast at least a majority of the votes which all
stockholders would then be entitled to cast at a regular annual election of
directors, and (b) without cause by the vote of stockholders then entitled to
cast at least 75% of such votes, in either case given at a special meeting of
the stockholders called for the purpose, whether or not the Corporation's
stockholders are then entitled to vote cumulatively in the election of
directors. The vacancy or vacancies caused in the Board of Directors by such
removal may but need not be filled by the stockholders at such meeting.

Section 2.11        Vacancies.  Any vacancy that shall occur in the Board of
Directors by reason of death, resignation, disqualification, removal, increase
in the number of directors or any other cause whatsoever shall, unless filled as
provided in Section 2.10 of this Article II, be filled by a majority of the
remaining numbers of the Board of Directors, whether or not a quorum, and each
person so elected shall be a director until his successor is elected by the
stockholders at a meeting called for the purpose of electing directors, or until
his prior death, resignation or removal. The term of office of any person
elected a director pursuant to this Section 2.11 shall expire at the next
succeeding annual meeting of the stockholders regardless of the class to which
such directorship is assigned pursuant to Section 2.01 and at such annual
meeting the stockholders shall elect a director to fill such directorship until
the expiration of the remaining term of office of directors of that class.

Section 2.12        Compensation of Directors.  The Corporation may allow
compensation to its directors for their services, as determined from time to
time by resolution adopted by the Board of Directors.

Section 2.13        Committees.  The Board of Directors may, to the fullest
extent permitted by Section 141(c)(2) of the General Corporation Law of the
State of Delaware, designate one or more committees consisting of directors to
have and exercise such authority, powers and duties of the Board in the
management of the business and affairs of the Corporation as the resolution of
the Board creating such committee may specify and as is otherwise permitted by
law. Subject to the rules and regulations of the New York Stock Exchange, or any
other national securities exchange on which the Corporation's securities may be
listed or any automated inter-dealer quotation system on which the Corporation's
securities may be quoted, the Board of Directors may designate one or more
directors as alternate members of any committee, who may replace any absent or
disqualified member at any meeting of the committee. Subject to the rules and
regulations of the New York Stock Exchange, or any other national securities
exchange on which the Corporation's securities may be listed or any automated
inter-dealer quotation system on which the Corporation's securities may be
quoted, in the absence or disqualification of any member of such committee or
committees, the member or members thereof present at any meeting and not
disqualified from voting, whether or not he or they constitute a quorum, may
unanimously appoint another director to act at the meeting in the place of such
absent or disqualified member.

7

--------------------------------------------------------------------------------



ARTICLE III

OFFICERS AND EMPLOYEES

Section 3.01        Executive Officers.  The Executive Officers of the
Corporation shall be the President, a Secretary, and a Chief Financial Officer,
and may include a Chairman of the Board, a Chief Operating Officer, a Chief
Administrative Officer and one or more Vice Presidents as the Board of Directors
may from time to time determine, all of whom shall be elected by the Board of
Directors. All officers elected by the Board of Directors shall each have such
powers and duties as generally pertain to their respective offices, subject to
the specific provisions of this Article III. Such officers shall also have such
powers and duties as from time to time may be conferred by the Board of
Directors or by any committee thereof. The Board of Directors or any committee
thereof may from time to time elect, or the Chairman of the Board or President
may appoint, such other officers (including one or more Chief Operating
Officers, one or more Chief Administrative Officers, one or more Executive Vice
Presidents or Senior Vice Presidents and one or more Vice Presidents, Assistant
Vice Presidents and Assistant Secretaries) and such agents, as may be necessary
or desirable for the conduct of the business of the Corporation. Such other
officers and agents shall have such duties and shall hold their offices for such
terms as shall be provided in these By-Laws or as may be prescribed by the Board
of Directors or such committee or by the Chairman of the Board or the President,
as the case may be. Any two or more offices may be held by the same person. Each
Executive Officer shall hold office until the next succeeding annual meeting of
the Board of Directors and thereafter until his successor is duly elected and
qualifies, or until his earlier death, resignation or removal.

Section 3.02        Additional Officers; Other Agents and Employees.  The Board
of Directors may from time to time appoint or hire such additional officers
(including a Treasurer and Assistant Treasurer), assistant officers, agents,
employees and independent contractors as the Board deems advisable; and the
Board or the President shall prescribe their duties, conditions of employment
and compensation. Subject to the power of the Board of Directors, the President
may employ from time to time such other agents, employees, and independent
contractors as he may deem advisable for the prompt and orderly transaction of
the business of the Corporation, and he may prescribe their duties and the
conditions of their employment, fix their compensation and dismiss them, without
prejudice to their contract rights, if any.

Section 3.03        The Chairman.  If there shall be a Chairman of the Board, he
shall be elected from among the directors, shall preside at all meetings of the
stockholders and of the Board, and shall have such other powers and duties as
from time to time may be prescribed by the Board. The Chairman of the Board
shall be responsible for the general management of the affairs of the
Corporation and shall perform all duties incidental to his or her office which
may be required by law and all such other duties as are properly required of him
or her by the Board of Directors. The Chairman of the Board may also serve as
President of the Corporation, if so elected by the Board of Directors.

Section 3.04        The President.  The President shall be the chief executive
officer of the Corporation. Subject to the control of the Board of Directors,
the President shall have general policy supervision of and general management
and executive powers over all the property, business, operations and affairs of
the Corporation, and shall see that the policies and programs adopted or
approved by the Board are carried out. The President shall exercise such further
powers and duties as from time to time may be prescribed in these By-Laws or by
the Board of Directors.

8

--------------------------------------------------------------------------------



Section 3.05        Chief Operating Officer. Each Chief Operating Officer shall
have such powers and perform such duties as may be assigned to such Chief
Operating Officer by the Board of Directors or the President.

Section 3.06        Executive Vice President. Each Executive Vice President
shall have such powers and perform such duties as may be assigned to such
Executive Vice President by the Board of Directors or the President.

Section 3.07        Senior Vice President. Each Senior Vice President shall have
such powers and perform such duties as may be assigned to such Senior Vice
President by the Board of Directors or the President.

Section 3.08        Chief Financial Officer. The Chief Financial Officer shall:

(A)         be responsible for the accounts and other financial records of the
Corporation consistent with directions of the Board of Directors or any
committee of the Board of Directors assigned duties related thereto; be the
custodian of the official corporate financial records;

(B)         prescribe the Corporation’s accounting practices and procedures in
accordance with Generally Accepted Accounting Principles (GAAP) and the
directions of the Board of Directors or any committee of the Board of Directors
assigned duties related thereto;

(C)         prepare, analyze and interpret the Corporation’s financial results
for use in the decision-making process; prepare and file external financial
reports to satisfy shareholders, government regulatory bodies, financial
institutions, and others;

(D)         verify or cause to be verified the accuracy of all financial
statements and accounting reports issued by the Corporation;

(E)         oversee the investment of corporate funds; have primary contact with
banks, investment bankers and investor groups to raise capital as directed by
the Board of Directors or the President; and

(F)         perform such other duties as may be assigned to him or her by the
Board of Directors or the President.

Section 3.09        Chief Administrative Officer.  Each Chief Administrative
Officer shall have such powers and perform such duties as may be assigned to
such Chief Administrative Officer by the Board of Directors or the President.

Section 3.10        The Vice Presidents.  The Vice Presidents may be given by
resolution of the Board of Directors general executive powers, subject to the
control of the President, concerning one or more or all segments of the
operations of the Corporation. The Vice Presidents shall exercise such further
powers and duties as from time to time may be prescribed in these By-Laws or by
the Board of Directors or by the President. At the request of the President or
in his absence or disability, the Senior Vice President shall exercise all the
powers and duties of the President.

9

--------------------------------------------------------------------------------



Section 3.11        The Secretary and Assistant Secretaries.  It shall be the
duty of the Secretary (a) to keep or cause to be kept an original or duplicate
record of the proceedings of the stockholders and the Board of Directors, and a
copy of the Certificate of Incorporation of the Corporation and of these
By-Laws; (b) to attend to the giving of notices of the Corporation as may be
required by law or these By-Laws; (c) to be custodian of the corporate records
and of the seal of the Corporation and see that the seal is affixed to such
documents as may be necessary or advisable; (d) to have charge of the stock
books of the Corporation, and a share register, giving the names of the
stockholders in alphabetical order, and showing their respective addresses, the
number and classes of shares held by each, the number and date of certificates
issued for the shares, and the date of cancellation of every certificate
surrendered for cancellation; and (e) to exercise all powers and duties incident
to the office of Secretary, and such other powers and duties as may be
prescribed by the Board of Directors or by the President from time to time. The
Secretary by virtue of his office shall be an Assistant Treasurer. The Assistant
Secretaries shall assist the Secretary in the performance of his duties and
shall also exercise such further powers and duties as from time to time may be
assigned to them by the Board of Directors, the President or the Secretary. As
the direction of the Secretary or in his absence or disability, an Assistant
Secretary shall perform the duties of the Secretary.

Section 3.12        The Treasurer and Assistant Treasurers.  The Treasurer shall
have custody of all the funds and securities of the Corporation. He shall
collect all moneys due the Corporation and deposit such moneys to the credit of
the Corporation in such banks, trust companies, or other depositories as may
have been duly designated by the Board of Directors. He shall endorse for
collection on behalf of the Corporation, checks, notes, drafts and other
documents, and may sign and deliver receipts, vouchers and releases of liens
evidencing payments made to the Corporation. Subject to Section 5.01 of these
By-Laws, he shall cause to be disbursed the funds of the Corporation by payment
in cash or by checks or drafts upon the authorized depositories of the
Corporation. He shall have charge of the books and accounts of the Corporation.
He shall perform all acts incident to the office of Treasurer and such other
duties as may be assigned to him by the Board of Directors. The Treasurer by
virtue of his office shall be an Assistant Secretary. The Assistant Treasurers
shall assist the Treasurer in the performance of his duties and shall also
exercise such further powers and duties as from time to time may be assigned to
them by the Board of Directors, the President or the Treasurer. At the direction
of the Treasurer or in his absence or disability, an Assistant Treasurer shall
perform the duties of the Treasurer.

Section 3.13        Vacancies.  Vacancy in any office or position by reason of
death, resignation, removal, disqualification, disability or other cause, shall
be filled in the manner provided in this Article III for regular election or
appointment to such office.

Section 3.14        Delegation of Duties.  The Board of Directors may in its
discretion delegate for the time being the powers and duties, or any of them, of
any officer to any other person whom it may select.

ARTICLE IV

SHARES OF CAPITAL STOCK

Section 4.01        Share Certificates.  The shares of the Corporation’s stock
may be certificated or uncertificated, as provided under Delaware law, and shall
be entered in the books of the Corporation and registered as they are
issued.  Any certificates representing shares of stock shall be in such form as
the Board of Directors shall prescribe.  Every share certificate shall be signed
by the Chairman of the Board, the President or any Vice President and by the
Treasurer or any Assistant Treasurer or the Secretary or any Assistant
Secretary. The signatures of such officers may be by facsimile.  Each such
certificate shall set forth the name of the registered holder thereof, the
number and class of shares and the designation of the series, if any, which the
certificate represents.  The Board of Directors may, if it so determines, direct
that certificates for shares of stock of the Corporation be signed by a transfer
agent or registered by a registrar or both, in which case such certificates
shall not be valid until so signed or registered.

10

--------------------------------------------------------------------------------



In case any officer of the Corporation who shall have signed, or whose facsimile
signature shall have been used on, any certificate for shares of stock of the
Corporation shall cease to be such officer, whether because of death,
resignation, removal or otherwise, before such certificate shall have been
delivered by the Corporation, such certificate shall nevertheless be deemed to
have been adopted by the Corporation and may be issued and delivered as though
the person who signed such certificate or whose facsimile signature shall have
been used thereon had not ceased to be such officer.

Within a reasonable time after the issuance or transfer of uncertificated stock,
the Corporation shall send to the registered owner thereof a written notice that
shall set forth the name of the Corporation, that the Corporation is organized
under the laws of the State of Delaware, the name of the stockholder, the number
and class (and the designation of the series, if any) of the shares represented,
and any restrictions on the transfer or registration of such shares of stock
imposed by the Corporation’s Certificate of Incorporation, these Bylaws, any
agreement among stockholders or any agreement between stockholders and the
Corporation.

Section 4.02        Transfer of Shares.  Upon surrender to the Corporation or
the transfer agent of the Corporation of a certificate for shares duly endorsed
or accompanied by proper evidence of succession, assignation or authority to
transfer, it shall be the duty of the Corporation to issue a new certificate or
evidence of the issuance of uncertificated shares to the stockholder entitled
thereto, cancel the old certificate and record the transaction upon the
Corporation’s books.  Upon the surrender of any certificate for transfer of
stock, such certificate shall be conspicuously marked on its face “Cancelled”
and filed with the permanent stock records of the Corporation.

Upon the receipt of proper transfer instructions from the registered owner of
uncertificated shares, such uncertificated shares shall be cancelled, issuance
of new equivalent uncertificated shares or certificated shares shall be made to
the stockholder entitled thereto and the transaction shall be recorded upon the
books of the Corporation.  If the Corporation has a transfer agent or registrar
acting on its behalf, the signature of any officer or representative thereof may
be in facsimile.

Section 4.03        Transfer Agents and Registrars.  The Board of Directors may
appoint any one or more qualified banks, trust companies or other corporations
organized under any law of any state of the United States or under the laws of
the United States as agent or agents for the Corporation in the transfer of the
stock of the Corporations and likewise may appoint any one or more such
qualified banks, trust companies or other corporations as registrar or
registrars of the stock of the Corporation and may make or authorize such agent
to make all such rules and regulations deemed expedient concerning the issue,
transfer and registration of shares of stock.

Section 4.04        Lost, Stolen, Destroyed or Mutilated Certificates.  In case
of loss, destruction or mutilation of a share certificate, the Corporation may
issue (i) a new certificate or certificates of stock or (ii) uncertificated
shares in place of any certificate or certificates previously issued by the
Corporation alleged to have been lost, stolen or destroyed, upon such terms and
conditions as the Board of Directors may from time to time determine.

11

--------------------------------------------------------------------------------



Section 4.05        Regulations Relating to Shares.  The Board of Directors
shall have power and authority to make such rules and regulations not
inconsistent with these By-Laws or with law as it may deem expedient concerning
the issue, transfer and registration of certificates representing shares of
stock of the Corporation.

Section 4.06        Holders of Record.  The Corporation shall be entitled to
treat the holder of record of any share or shares of stock as the holder and
owner in fact thereof and shall not be bound to recognize any equitable or other
claim to or interest in such shares on the part of any other person, whether or
not it shall have express or other notice thereof, except as otherwise expressly
provided by the laws of the State of Delaware.

Section 4.07     Fixing of Record Date.

(A)  The Board of Directors may fix a time, not less than 10 or more than 60
days prior to the date of any meeting of stockholders, or the date fixed for the
payment of any dividend or distribution, or the date for the allotment of
rights, or the date when any change or conversion or exchange of shares will be
made or go into effect, as a record date for the determination of the
stockholders entitled to notice of, or to vote at, any such meeting, or entitled
to receive payment of any such dividend or distribution, or to receive any such
allotment of rights, or to exercise the rights in respect to any such change,
conversion or exchange of shares. In such case, only such stockholders as shall
be stockholders of record on the date so fixed shall be entitled to notice of,
or to vote at, such meeting or to receive payment of such dividend, or to
receive such allotment of rights, or to exercise such rights, as the case may
be, notwithstanding any transfer of any shares on the books of the Corporation
after any record date fixed as aforesaid. If no record date is fixed by the
Board of Directors, the record date for the determination of the stockholders
entitled to notice of, and to vote at, any such meetings, and any adjournment
thereof, or entitled to receive payment of any such dividend, or to any such
allotment of rights, or to exercise the rights in respect of any change,
conversion or exchange of capital stock, shall, with respect to any meeting of
stockholders, be at the close of business on the day preceding the day on which
notice is given, or if notice is waived, at the close of business on the day
preceding the day on which the meeting is held or shall , with respect to any
dividend, allotment of rights or exercise of rights in respect of any change,
conversion or exchange of capital stock, be the date of adoption by the Board of
a resolution approving such matters.

(B)  In order that the Corporation may determine the stockholders entitled to
consent to corporate action in writing without a meeting, the Board of Directors
may fix a record date, which record date shall not precede the date upon which
the resolution fixing the record date is adopted by the Board of Directors, and
which date shall not be more than ten (10) days after the date upon which the
resolution fixing the record date is adopted by the Board of Directors. Any
stockholder of record seeking to have the stockholders authorize or take
corporate action by written consent shall, by written notice to the Secretary of
the Corporation, request the Board of Directors to fix a record date. The Board
of Directors shall promptly, but in all events within ten (10) days after the
date on which such a request is received, adopt a resolution fixing the record
date. If no record date has been fixed by the Board of Directors within ten (10)
days of the date on which such a request is received, the record date for
determining stockholders entitled to consent to corporate action in writing
without a meeting, when no prior action by the Board of Directors is required by
applicable law, shall be the first date on which a signed written consent
setting forth the action taken or proposed to be taken is delivered to the
Corporation by delivery to its registered office in the State of Delaware, its
principal place of business, or an officer or agent of the Corporation having
custody of the book in which proceedings of meetings of the stockholders are
recorded, to the attention of the Secretary of the Corporation. Delivery made to
the Corporation's registered office shall be by hand or by certified or
registered mail, return receipt requested. If no record date has been fixed by
the Board of Directors and prior action by the Board of Directors is required by
applicable law, the record date for determining stockholders entitled to consent
to corporate action in writing without a meeting shall be at the close of
business on the date on which the Board of Directors adopts the resolution
taking such prior action.

12

--------------------------------------------------------------------------------



ARTICLE V

LOANS, NOTES, CHECKS, CONTRACTS AND OTHER INSTRUMENTS

Section 5.01        Notes, Checks, etc.  All notes, drafts, acceptance, checks,
endorsements (other than for deposit) and all evidences of indebtedness of the
Corporation whatsoever shall be signed by the President, or shall be signed by
such officers or agents and shall be subject to such requirements as to
countersignature or other conditions as the Board of Directors from time to time
may designate. Facsimile signatures on checks may be used unless prohibited by
the Board of Directors.

Section 5.02        Execution of Instruments Generally.  Except as provided in
Section 5.01 of this Article V, all contracts and other instruments requiring
execution by the Corporation may be executed and delivered by the President, any
Vice President or the Treasurer, and authority to sign any such contracts or
instruments, which may be general or confined to specific instances, may be
conferred by the Board of Directors upon any other person or persons. Any person
having authority to sign on behalf of the Corporation may delegate, from time to
time, by instrument in writing, all or any part of such authority to any person
or persons if authorized so to do by the Board of Directors.

Section 5.03        Proxies in Respect of Stock or Other Securities of Other
Corporations. Unless otherwise provided by the Board of Directors, the President
may from time to time appoint an attorney or attorneys or an agent or agents of
the Corporation to exercise in the name and on behalf of the Corporation the
powers and rights which the Corporation may have as the holder of stock or other
securities in any other corporation to vote or consent in respect of such stock
or other securities, may instruct the person or persons so appointed as to the
manner of exercising such powers and rights and may execute or cause to be
executed in the name and on behalf of the Corporation and under its corporate
seal or otherwise all such written proxies or other instruments as he may deem
necessary or proper in order that the Corporation may exercise its said powers
and rights.

ARTICLE VI

GENERAL PROVISION

Section 6.01        Offices.  The registered office of the Corporation in the
State of Delaware shall be at 2711 Centerville Road, in the City of Wilmington,
County of New Castle, Delaware 19808. The name of its registered agent at such
address is Corporation Service Company. The Corporation may have other offices,
within or without the State of Delaware, at such place or places as the Board of
Directors may from time to time determine or the business of the Corporation may
require.

Section 6.02        Corporate Seal.  The Board of Directors shall prescribe the
form of a suitable corporate seal, which shall contain the full name of the
Corporation and the year and state of incorporation. Such seal may be used by
causing it or a facsimile or reproduction thereof to be affixed to or placed
upon the document to be sealed.

13

--------------------------------------------------------------------------------



Section 6.03        Fiscal Year.  Unless otherwise determined by the Board of
Directors, the fiscal year of the Corporation shall be the calendar year.

ARTICLE VII

VALIDATION OF CERTAIN CONTRACTS

Section 7.01        No contract or other transaction between the Corporation and
another person shall be invalidated or otherwise adversely affected by the fact
that any one or more stockholders, directors or officers of the Corporation:

(A) is pecuniarily or otherwise interested in, or is a stockholder, director,
officer, or member of, such other person, or

(B) is a party to, or is in any other way pecuniarily or otherwise interested
in, the contract or other transaction, or

(C) is in any way connected with any person pecuniarily or otherwise interested
in such contract or other transaction, provided the fact of such interest shall
be disclosed or known to the Board of Directors or the stockholders, as the case
may be, and in any action of the stockholders or of the Board authorizing or
approving any such contract or other transaction, any and every stockholder or
director may be counted in determining the existence of a quorum with like force
and effect as though he were not so interested, or were not such a stockholder,
director, member or officer, or were not such a party, or were not so connected.
Such director, stockholder or officer shall not be liable to account to the
Corporation for any profit realized by him from or through any such contract or
transaction approved or authorized as aforesaid. As used herein, the term
"person" includes a corporation, partnership, firm, association or other legal
entity.

ARTICLE VIII

INDEMNIFICATION OF DIRECTORS AND OFFICERS

Section 8.01        Indemnification.  Directors and officers of the Corporation
shall be indemnified as of right to the fullest extent now or hereafter
permitted by law in connection with any actual or threatened civil, criminal,
administrative or investigative action, suit or proceeding (whether brought by
or in the name of the Corporation or otherwise) arising out of their service to
the Corporation or to another organization at the request of the Corporation.
Persons who are not directors or officers of the Corporation, including each
person who at the request of the Corporation has served as a director, officer,
employee, or agent of another corporation, partnership, joint venture, trust or
other enterprise (individually, including directors or officers of the
Corporation, an "Indemnified Person" and collectively, the "Indemnified
Persons") may be similarly indemnified in respect of such service to the extent
authorized at any time by the Board of Directors of the Corporation. The
Corporation may purchase and maintain insurance to protect itself and any
Indemnified Person against any liability asserted against him and incurred by
him in respect of such service whether or not the Corporation would have the
power to indemnify him against such liability by law or under the provisions of
this Article. The provisions of this Article shall be applicable to actions,
suits or proceedings commenced after the adoption hereof, whether arising from
acts or omissions occurring before or after the adoption hereof, and to
Indemnified Persons who have ceased to render such service, and shall inure to
the benefit of the heirs, executors and administrators of the directors,
officers and other persons referred to in this Article VIII.

14

--------------------------------------------------------------------------------



Section 8.02        Payment of Indemnification.  Expenses (including attorneys'
fees) incurred by an Indemnified Person in defending any civil, criminal,
administrative or investigative action, suit or proceeding shall be paid by the
Corporation in advance of the final disposition of such action, suit or
proceeding upon receipt of an undertaking by or on behalf of such Indemnified
Person to repay such amount if it shall ultimately be determined that such
person is not entitled to be indemnified by the corporation as authorized in
this Article VIII. Such expenses (including attorneys' fees) incurred by
Indemnified Persons may be so paid upon such terms and conditions, if any, as
the Corporation deems appropriate.

Section 8.03        Exclusivity.  The indemnification and advancement of
expenses provided by, or granted pursuant to, this Article VIII shall not be
deemed exclusive of any other rights to which those seeking indemnification or
advancement of expenses may be entitled under the Certificate of Incorporation
of the Corporation, these By-Laws or any agreement, vote of stockholders or
disinterested directors or otherwise, both as to action in such person's
official capacity and as to action in another capacity while holding such
office, it being the policy of the Corporation that indemnification of the
persons specified in this Article VIII shall be made to the fullest extent
permitted by law. The provisions of this Article VIII shall not be deemed to
preclude the indemnification of any person who is not specified in Article VIII
but whom the Corporation has the power or obligation to indemnify under
applicable law, or otherwise.

ARTICLE IX

AMENDMENTS

Section 9.01   These By-Laws may be amended, altered and repealed, and new
By-Laws may be adopted, by the stockholders or the Board of Directors of the
Corporation at any regular or special meeting, except that Sections 2.01, 2.10,
2.11 and this Section 9.01 may only be amended by the vote of stockholders
entitled to cast at least 75% of the vote which all stockholders are then
entitled to cast with respect to such amendment. No provision of these By-Laws
shall vest any property or contract right in any stockholder.


15